Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on  10/18/2019
Claims 1-20 have been submitted for examination
Claims  1-20 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lechner WIOP application no. WO 2020/156680 (Hereinafter Lechner).
2.	In regard to claim 1, Lechner teaches:
A quantum computing device comprising: 
a logical qubit encoding surface including a plurality of plaquettes, wherein: 
(Figures 11 & 12 and sections [0200]-[02]4] in Lechner)
each plaquette of the plurality of plaquettes includes a plurality of measurement-based qubits; 
(Figures 11 & 12 and sections [0200]-[02]4] in Lechner)
the plurality of measurement-based qubits includes four data qubits and a first ancilla qubit; and 
(Figures 11 & 12 and sections [0200]-[0224] in Lechner)
the first ancilla qubit is electrically connected to the four data qubits and a second ancilla qubit included in the logical qubit encoding surface.
(Figures 19a/b and sections [00220]-[00222] in Lechner)
3.	In regard to claim 2, Lechner teaches:
The quantum computing device of claim 1, wherein the four data qubits of the plaquette are arranged in a square.
(Figures 11 & 12 and sections [0220]-[0224] in Lechner)
4.	In regard to claim 3, Lechner teaches:
The quantum computing device of claim 2, wherein the first ancilla qubit is located within the square.
(Figures 11 & 12 and sections [0220]-[0224] in Lechner)
5.	In regard to claim 4, Lechner teaches:
The quantum computing device of claim 2, wherein the respective data qubits included in the plurality of plaquettes are arranged in a rectangular grid.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
6.	In regard to claim 5, Lechner teaches:
The quantum computing device of claim 4, wherein, for each plaquette of the plurality of plaquettes, an electrical connection between the Page 35first ancilla qubit and the second ancilla qubit extends in a direction perpendicular to an edge of the rectangular grid that is closest to a midpoint between the first ancilla qubit and the second ancilla qubit.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lechner as applied to claim and further in view of Fowler WIPO application no. WO 2019/054990 (Hereinafter Fowler).
8.	In regard to claim 6, Lechner teaches substantially all the limitations in claim 1.
	However, Lechner does not teach:
The quantum computing device of claim 1, further comprising: 
a measurement device configured to: 
perform a measurement of a logical qubit encoded by the logical qubit encoding surface; and 
measure a respective stabilizer operator of each plaquette included in the logical qubit encoding surface; and 
a classical computing device configured to identify an error in the measurement of the logical qubit based on respective measurement results of the stabilizer operators.
Fowler in an analogous art that teaches quantum error correction teaches:
The quantum computing device of claim 1, further comprising: 
a measurement device configured to: 
perform a measurement of a logical qubit encoded by the logical qubit encoding surface; and 
(Figure 4, step (136) and Page 4, lines 5-15) in Fowler)
measure a respective stabilizer operator of each plaquette included in the logical qubit encoding surface; and 
(Figure 4, step (138) and Page 4, lines 15-25) in Fowler)
a classical computing device configured to identify an error in the measurement of the logical qubit based on respective measurement results of the stabilizer operators.
(Figure 4, step (146) and Page 4, lines 25-45) in Fowler)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Lechner with Fowler that comprises quantum error measurements.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for quantum error detection and correction techniques involve entangling qubits with a number of other qubits, and performing measurements on a subset of the entangled qubits in order to identify when an error has occurred.
9.	In regard to claim 7, Lechner teaches:
The quantum computing device of claim 6, wherein each stabilizer operator is a product of four Pauli X operators or four Pauli Z operators of the four respective data qubits included in the plaquette.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
10.	In regard to claim 8, Lechner teaches:
The quantum computing device of claim 7, wherein: 
the measurement device is configured to measure the product of the four Pauli X operators for each of a first set of plaquettes and the product of the four Pauli Z operators for each of a second set of plaquettes; and 
the plurality of plaquettes are arranged in a rectangular grid including a first plurality of respective grid positions of the first set of Page 36plaquettes that alternate with a second plurality of respective grid positions of the second set of plaquettes.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
11.	In regard to claim 9, Lechner teaches:
The quantum computing device of claim 6, wherein, for each plaquette, the measurement device is configured to measure the respective stabilizer operator of the plaquette at least in part by: 
preparing the second ancilla qubit to have a |+) state; 
applying one or more respective controlled not (CNOT) gates to the plaquette, wherein for each CNOT gate, a data qubit of the four data qubits is a target qubit; and 
performing a second ancilla measurement at the second ancilla qubit subsequently to applying the one or more CNOT gates.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
12.	In regard to claim 10, Lechner teaches:
The quantum computing device of claim 9, wherein the second ancilla measurement is a measurement of a Pauli X operator or a Pauli Z operator.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
13.	In regard to claim 11, Lechner teaches: Lechner teaches:
The quantum computing device of claim 9, wherein applying each CNOT gate includes: 
performing a plurality of first ancilla measurements of at least the first ancilla qubit, wherein each first ancilla measurement is a one-qubit measurement or a two-qubit measurement; and 
for each first ancilla measurement, subsequently to that first ancilla measurement, performing a Pauli update on at least the second first qubit.
(Figures 19a/b/c and sections [00220]-[00222] in Lechner)
14.	Claims 12-17 are rejected for the same reasons as per claims 6-11.
15.	Claims 18-20 are rejected for the same reasons as per claims 6-11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112